UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-00515] The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President The Wall Street Fund, Inc. 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (212) 822-7620 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. The Wall Street Fund, Inc. Schedule of Investments March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.2% Aerospace - 3.7% Precision Castparts Corp. $ United Technologies Corp. Beverages - 0.7% Beam, Inc. Biotechnology - 3.2% Celgene Corp. (a) Gilead Sciences, Inc. (a) Chemicals - 2.5% Celanese Corp. Containers & Packaging - 2.2% Rock-Tenn Co. Diversified - 1.8% 3M Co. Drugs - 2.6% Allergan, Inc. Electrical Equipment - 2.1% Roper Industries, Inc. Energy - 4.0% Chevron Corp. Marathon Oil Corp. Energy Equipment & Services - 4.1% Noble Corp. (b) Schlumberger Ltd. (b) Financial Services - 8.6% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services - 1.2% Yum Brands, Inc. Forest Products - 2.3% Weyerhaeuser Co. - REIT Health Care Services - 2.6% UnitedHealth Group, Inc. Industrial Equipment - 1.6% Fastenal Co. Insurance - 2.2% ACE Ltd. (b) Leisure - 4.8% Las Vegas Sands Corp. Polaris Industries, Inc. Media - 8.0% AMC Networks, Inc. - Class A (a) DIRECTV(a) Walt Disney Co. Office Equipment - 5.7% Apple, Inc. Western Digital Corp. Property Management - 2.4% CBRE Group, Inc. - Class A (a) Retail - 2.5% TJX Companies, Inc. Semiconductors - 3.8% NXP Semiconductors NV (a)(b) Services - 5.7% Accenture PLC - Class A (b) Amazon.com, Inc. (a) Google, Inc. - Class A (a) Software - 4.1% Ansys, Inc. (a) Microsoft Corp. Specialty Retail - 8.7% AutoNation, Inc. (a) AutoZone, Inc. (a) Home Depot, Inc. Nike, Inc. - Class B Telecommunications - 4.8% American Tower Corp. - REIT QUALCOMM, Inc. Transportation - 2.3% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $56,134,604) $ SHORT TERM INVESTMENT - 1.5% Money Market Fund - 1.5% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT TERM INVESTMENT (Cost $1,284,454) $ Total Investments (Cost $57,419,058) - 99.7% $ Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b)Foreign Domiciled (c) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of March 31, 2014. REIT - Real Estate Investment Trust The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ – – $ Short-Term Investment – – Total Investments $ – – $ Transfers between levels are recognized at the end of the reporting period.During the period ended March 31, 2014, the Fund recognized no transfers to/from Level 1 or 2. The Fund did not invest in any Level 3 investments during the period. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows: The Wall Street Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wall Street Fund, Inc. By (Signature and Title)/s/ Frederick Taylor Frederick Taylor, President Date May 30, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Frederick Taylor Frederick Taylor, President DateMay 30, 2014 By (Signature and Title)*/s/ John J. Rendinaro John J. Rendinaro, Treasurer DateMay 30, 2014 * Print the name and title of each signing officer under his or her signature.
